Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000005593, filed on 05/15/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it, Page 6 lines 12 and 14, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moosavi (US20140149033; As disclosed in IDS dated 02/22/2021, US Patent Application Publication #1) in view of Choudhury (US20150281910; As disclosed in IDS dated 02/22/2021, US Patent Application Publication #3).
	In regards to Claim 1, Moosavi teaches “A process for reconstructing the movement of an individual who walks inside a space (map current user device positions within building – [0073]) and who carries a device (active NFC device 110 in smartphone/wireless handheld device 120 – [0022], Figure 1) equipped with inertial sensors (device with inertial sensors – [0055]) and a virtual representation (M) which represents said space (indoor navigation process – [0058]; mappable area of interior building – [0056]; device has a map to display – [0068]); said process being characterised in that it comprises: - an acquisition step which comprises recording in said virtual representation (data generation of map – [0058]), by means of said device, a first reference position (Pr1) (reference position determined at 408 – [0060], Figure 4) and by choice: a first reference versor (vr1) associated with said first reference position (Pr1) (reference orientation determined at 410 – [0061], Figure 4) or a second reference position (Pr2) (positional data of another target NFC device – [0078]); - a detection step which comprises detecting, by means of said inertial sensors, a movement versor for each step made by said individual, with respect to a reference system of said device (user travelling to destination, user device collected inertial and other data, for deduced reckoning navigational principles – [0071]; accelerometers used to detect relatively regular, sharp accelerations associated with pedestrian strides – [0074]; gyroscopes to generate angular acceleration for orientation – [0075]); said assigned module (Ma) has a same value for all the vectors (V1, V2, Vm) of said sequence (dead-reckoning navigation principles, deduced reckoning estimation of current position using virtual pedometers together with known stride lengths associated with a specific user – [0071], [0074]); - an estimation step; said estimation step comprises positioning said trajectory (100) in said virtual representation (M) in such a way that, selectively: Page 2 of 8Patent Application No.Atty. Docket No.: SIB 1-PAU05NS Preliminary Amendment said starting point (Po) coincides with said first reference position (Pr1) (determine reference position 408 and establish reference orientation 410 – [0060]-[0061], Figure 4) and said arrival point (Pm) coincides with said second reference position (Pr2) to obtain an estimate of said assigned module (Ma) (user proceeds from navigation checkpoint to navigation checkpoint, defined by target NFC device, estimated stride lengths associated with a specific user can be calibrated by comparing known and estimated positions – [0074]); - said starting point (Po), or said arrival point (Pm), coincides with said first reference position (Pr1) (Determine location of device 412 with reference position 408 and reference orientation 410, with map display 418 – [0067], figure 4); said alignment angle (af) being formed between said first reference direction (vr1) and the assigned direction (v1) of said first vector (V1) or the assigned direction (vm) of said last vector (Vm) respectively (reference orientation of user device determined based on passive target NFC device, indicating a preferred initialization orientation for user navigation devices; the alignment angle being implicit in the setting of the reference orientation being addition – [0061]-[0064], Figure 8, 13).”
	Moosavi does not teach “a reconstruction step which comprises forming, in said virtual representation, a trajectory (100) representing a path followed by said individual; said reconstruction step generating said trajectory (100) as a sequence of vectors (V1, V2, Vm) which extend from a starting point (Po), from which a first vector (V1) of said sequence extends, to an arrival point (Pm), at which a last vector (Vm) of said sequence ends; where each of said vectors (V1, V2, Vm) is generated following the detection of a step of said individual and has an assigned module (Ma) and an assigned direction (v1, v2, vm) which is given by the movement versor detected in said detection step for said step; the assigned direction (v1) of said first vector (V1), or the assigned direction (vm) of said last vector (Vm), respectively, coincides with said first reference direction (vr1) apart from an alignment angle (af) detected in said detection step or inserted in said acquisition step.”
	Choudhury teaches “a reconstruction step which comprises forming, in said virtual representation, a trajectory (100) representing a path followed by said individual (user walking path estimated by dead-reckoning – [0074]); said reconstruction step generating said trajectory (100) as a sequence of vectors (V1, V2, Vm) which extend from a starting point (Po), from which a first vector (V1) of said sequence extends, to an arrival point (Pm), at which a last vector (Vm) of said sequence ends (displacement, direction, time from the accelerometer and compass data from device forms the user motion vector – [0104]); where each of said vectors (V1, V2, Vm) is generated following the detection of a step of said individual and has an assigned module (Ma) and an assigned direction (v1, v2, vm) which is given by the movement versor detected in said detection step for said step (dead reckoning used with current position determined from previous position and known speeds elapsed over time – [0073]; current location 300, collect sensor data 310, location estimation 320, update location 330, loop back to current location 300 – [0085], Figure 3A; direction of steps tracked using compass – [0104]); the assigned direction (v1) of said first vector (V1), or the assigned direction (vm) of said last vector (Vm), respectively, coincides with said first reference direction (vr1) apart from an alignment angle (af) detected in said detection step or inserted in said acquisition step (vector determines from data with the heading direction and compass direction from buffered sensor data – [0164]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Moosavi to incorporate the teaching of Choudhury to use vectors with the movement tracking. Doing so would improve the accuracy of navigation of users in buildings.

	In regards to Claim 2, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Choudhury further teaches “a preparation step which comprises positioning in said space at least one alignment element (T1, T2, T3) to which is uniquely associated an identifier (known landmarks, L1, L2, L3 – [0119], Figure 12B); - a recording step which comprises recording in said virtual representation (M) and alignment position (Pt1, Pt2, Pt3) for each of said at least one alignment elements (T1, T2, T3), where said alignment position (Pt1, Pt2, Pt3) represents, in said virtual representation (M), the position which said alignment element (T1, T2, T3) has in said space (User walking path with landmarks – [0202], Figure 25A; system records sensor readings – [0196]; system records markers – [0204]; movement of subject is recorded – [0219]).”

	In regards to Claim 3, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterized in that each of said at least one alignment element (T1, T2, T3) comprises a tag applied to a vertical surface and legible by said device; said device comprising means for reading said tag (active NFC device can read/establish position identification data associated with index/indicia on a poster mounted on a wall - [0062]-[0063], Figures 8).”

	In regards to Claim 4, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that said acquisition step comprises an association step which associates an alignment position (Pt1, Pt2, Pt3) of a selection of said at least one alignment element (T1, T2, T3) to said first reference position (Pr1) (reference position with reference orientation – [0060], Figure 4) by: - positioning said device in a suitable fashion to read the identifier of said selected alignment element (T1, T2, T3) by means of said device  (user approach another NFC or target device, keeping user NFC device in proximity to maintain NFC success to read position identification data from target, position identification information represent two or three dimensional grid within the building associated with the location of target device or any other location identification information –[0059], Figure 4); Page 3 of 8Patent Application No.Atty. Docket No.: SIB 1-PAU05NS Preliminary Amendment - reading the identifier of said selected alignment element (T1, T2, T3) by means of said device (user approach another NFC or target device, keeping user NFC device in proximity to maintain NFC success to read position identification data from target – [0059], Figure 4).”

	In regards to Claim 5, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Choudhury further teaches “characterised in that according to said acquisition step it is the individual who carries said device enters in the latter the data relative to said first reference position (Pr1), to said first reference direction (vr1) and, if necessary, to said alignment angle (af) (User can move around the indoor environment and inform the system of the user’s location by either use of talking with microphone or data entry through a physical or virtual keyboard – [0140]).”

	In regards to Claim 6, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that said recording step also records in said virtual representation (M) an alignment orientation (Ot1, Ot2, Ot3) for each of said at least one alignment element (T1, T2, T3) (position identification information can be stored – [0059]), where said alignment orientation (Ot1, Ot2, Ot3) represents, in said virtual representation (M), the orientation which said alignment element (T1, T2, T3) has in said (preferred initialization orientation for user navigation devices, indicated orientation relative to the index or indicia – [0062]); said association step also comprising associating to said first reference direction (vr1) the alignment orientation (Ot1, Ot2, Ot3) of said selected alignment element (T1, T2, T3) following the reading of the identifier of said alignment element (T1, T2, T3) (initialization orientation with the indicated orientation relative to index or indicia to establish and use conditions to establish reference orientation 410 – [0062]); where said association step comprises positioning said deice according to a predetermined attitude with respect to said selected alignment element (T1, T2, T3) to carry out said reading of the identifier of said at least one alignment element (T1, T2, T3) by means of said device (user can hold device in upright orientation, normal to the floor – [0063]; with directions/indicia for setting reference orientation – [0064]).”

	In regards to Claim 7, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that said recording step comprises recording said alignment position (Pt1, Pt2, Pt3) in the form of coordinates (Pt1x, Pt1y), (Pt2x, Pt2y), (Pt3x, Pt3y) with respect to a Cartesian reference system C(X,Y) associated with said virtual representation (M), said alignment orientation (Ot1, Ot2, Ot3) being associated with an angle formed by a reference versor (vt1, vt2, vt3) associated with said alignment element (T1, T2, T3) and a selected axis (X) of said Cartesian reference system C(X,Y) (position identification information uses a two or three dimensional grid/coordinates associated with the target device – [0059]; using cartesian axis, X, Y, Z – [0073]).”

	In regards to Claim 8, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that said tag is flat and has a face exposed to saidPage 4 of 8Patent Application No.Ally. Docket No.: STB1-PAU05NS space, said reference versor (vt1, vt2, vt3) having a direction and a sense, where said direction consists in the projection on a horizontal plane of a direction perpendicular to the face of said tag and said sense is facing towards the face of said tag (a poster mounted on a wall, use aligns device with x-axis oriented in upright direction, normal to floor, reference orientation set - [0062]-[0063], Figures 8).”

	In regards to Claim 9, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that following the positioning of said trajectory (100) in said virtual representation in such a way that said arrival point (Pm) coincides with said first reference position (Pr1) (Determine location of device 412 with reference position 408 and reference orientation 410, with map display 418 – [0067], figure 4).”
Choudhury further teaches “characterised in that following the positioning of said trajectory (100) in said virtual representation in such a way that the assigned direction (v1) of said last vector (Vm) coincides with said first reference direction (vr1) (vector determines from data with the heading direction and compass direction from buffered sensor data – [0164]), said estimation step comprises recording the position which, in said virtual representation (M), it is adopted by the starting point (Po) of said trajectory (100) (user’s walking path with motion vectors – [0074], Figure 1; displacement, direction, time from the accelerometer and compass data from device forms the user motion vector – [0104]).”

	In regards to Claim 10, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that it comprises a direction step which comprises presenting to said individual information for reaching said starting position (Po) from a current position (user assisted in locating posters or other targets through use of directions – [0066]) which comprises: - a first step which comprises positioning said devise in a suitable fashion to read the identifier of one of said at least one alignment element (T1, T2, T3) (user NFC device reads position identification data – [0061]), reading said identifier by means of said device and associating to said current position, in said virtual representation (M), the alignment position (Pt1, Pt2, Pt3) of the alignment element (TI, T2, T3) corresponding to said identifier (read position identification data to determine reference orientation – [0061]); - a second step which comprises presenting to said individual, by means of said device, instructions suitable to reach said starting point (Po) starting from said current position (user assisted in locating target through use of display directions – [0066]).”

	In regards to Claim 11, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that said direction step comprises a third step, following said second step; said third step comprising updating said current position in said virtual representation (M) as a function of movement signals provided by said inertial sensors following a movement of said individual from said alignment position (Pt1, Pt2, Pt3), and providing instructions suitable to reach said starting point (Po) starting from said updated current position (determine location of device relative to destination 412, display on map 416, giving directions 420, determining subsequent device location 424– Figure 4].”

	In regards to Claim 12, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “characterised in that, following the positioning of said trajectory (100) in said virtual representation (M) in such a way that said starting point (Po) coincides with said first reference position (Pr1) (determine reference position 408 and establish reference orientation 410 – [0060]-[0061], Figure 4), said estimation step comprises recording the position which, in said virtual representation (M), it is adopted by the arrival point (Pm) of said trajectory (100) (Determine location of device 412 with reference position 408 and reference orientation 410, with map display 418 – [0067], figure 4).”
	Choudhury further teaches “the assigned direction (vi, v2, vm) of said first vector (V1) coincides with said first reference direction (vr1) (vector determines from data with the heading direction and compass direction from buffered sensor data – [0164]).”

	In regards to Claim 13, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “where said estimation step comprises positioning said trajectory (100) in said virtual representation (M) in such a way that said staring point (Po) coincides with said first reference position (Pr1) and said arrival point (Pm) coincides with said second reference position (Pr2) (Determine location of device 412 with reference position 408 and reference orientation 410, with map display 418 – [0067], figure 4); said process also comprising a calibration step which assigns to the assigned module (Ma) of said vectors (V1, V2, Vm) a value such that said starting point (Po) coincides with said first reference position (Pr1) (determine reference position 408 and establish reference orientation 410 – [0060]-[0061], Figure 4) and said arrival point (Pm) coincides with said second reference position (Pr2) (user proceeds from navigation checkpoint to navigation checkpoint, defined by target NFC device, estimated stride lengths associated with a specific user can be calibrated by comparing known and estimated positions – [0074]).”
	Choudhury further teaches “characterised in that said preparation step comprises positioning in said space at least one first alignment element (T1) and a second alignment element (T2) of said at least one alignment element (T1, T2, T3) (landmark list updated to include new landmark location – [0080]); where said acquisition step comprises associating the alignment position (Pt1) of said first alignment element (T1) with said first reference position (Pr1) and the alignment position (Pt2) of said second alignment element (T2) with said second reference position (Pr2) (landmark list with landmark locations – [0080]; landmarks known to the system can be used to match to enable localization – [0083]) by: - positioning said device in a suitable fashion to read the identifier of said first alignment element (T1) by means of said device (device sensor data used to determine whether data matches signature of a landmark – [0086], Figure 3B); - reading the identifier of said first alignment element (T1) by means of said device (match landmark 324 – [0086], Figure 3B); - positioning the device in a suitable fashion to read the identifier of said second alignment element (T2) (device sensor data used to determine whether data matches signature of a landmark – [0086], Figure 3B; detection of plurality of landmarks used for tracking of user – [0073]); - reading the identifier of said second alignment element (T2) by means of said device (match landmark 324 – [0086], Figure 3B; detection of plurality of landmarks used for tracking of user – [0073]).”

	In regards to Claim 14, Moosavi in view of Choudhury discloses the claimed invention as detailed above and Moosavi further teaches “where said estimation step comprises positioning said trajectory (100) in said virtual representation (M) in such a way that said staring point (Po) coincides with said first reference position (Pr1) and said arrival point (Pm) coincides with said second reference position (Pr2) (Determine location of device 412 with reference position 408 and reference orientation 410, with map display 418 – [0067], figure 4).”
Choudhury further teaches “characterised in that according to said acquisition step it is the individual who carries said device to enter in the latter the data relative to said first reference position (Pr1), and to said second reference position (Pr2) (User can move around the indoor environment and inform the system of the user’s location by either use of talking with microphone or data entry through a physical or virtual keyboard – [0140]); said process also comprising a calibration step which assigns to the assigned module (Ma) of said vectors (V1, V2, Vm) a value such that said starting point (Po) coincides with said first reference position (Pr1) and said arrival point (Pm) coincides with said second reference position (Pr2) (user’s walking path with motion vectors – [0074], Figure 1; displacement, direction, time from the accelerometer and compass data from device forms the user motion vector – [0104]).”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863             

/TARUN SINHA/Primary Examiner, Art Unit 2863